Citation Nr: 1013862	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD with major depressive disorder, and granted a 50 percent 
rating, effective May 2004.  By rating decision of March 
2008, the 50 percent rating was increased to 70 percent, 
effective May 2004.  


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD resulted in 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.130, 
Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board finds that the Veteran's PTSD 
warrants a 100 percent schedular rating since the effective 
date of service connection, which constitutes a complete 
grant of the benefit sought on appeal.  As such, no 
discussion of VA's duty to notify and assist is necessary.

The Veteran asserts that his initial rating for his service-
connected PTSD is more severely disabling than the current 
evaluation reflects.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

As the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection, the Board must evaluate all the evidence of 
record reflecting the severity of the Veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This could 
result in staged ratings, i.e. separate ratings for different 
time periods.  Id.

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009).  

In the present case, the RO granted service connection for 
PTSD with major depressive disorder in an August 2004 rating 
decision and a 50 percent rating was assigned, effective 
May 19, 2004,  pursuant to DC 9411.  By rating decision of 
March 2008, the 50 percent rating was increased to 
70 percent, effective May 19, 2004.  The 70 percent rating 
has been effective since that date.  

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411, for PTSD.  Under the General 
Rating Formula for Mental Disorders, Diagnostic Code 9411, 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
rated 100 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated 70 percent 
disabling. 38 C.F.R. § 4.130.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be rated 50 percent disabling.  38 C.F.R. 
§ 4.130.  

After scrutinizing the evidence - which includes VA 
outpatient treatment records, VA examination reports dated in 
July 2004, January 2008, and June 2009- the Board finds that 
the Veteran's PTSD symptoms have for the entire rating period 
more nearly approximated the schedular criteria (Diagnostic 
Code 9411) for no more than a 70 percent disability rating. 
38 C.F.R. § 4.130. 

In July 2004, the Veteran underwent a VA psychiatric 
examination.  His chief complaints at that time were symptoms 
of depression, sleep problems, and nightmares.  Mental status 
examination showed he was alert and oriented throughout the 
examination.  He appeared to have memory impairments, 
specifically related to problems with recall of important 
dates and events (e.g. he could not recall if his injuries 
were early or late in tour of duty.)  His grooming was 
adequate and within normal range.  His affect varied little 
and was mostly flat.  His speech was generally normal in 
production, volume, content, and clarity.  He indicated the 
presence of some vague hallucinations, which were more likely 
the content of his flashbacks.  He denied delusions and any 
current suicidal or homicidal ideation.  However, he did 
indicate that he had felt suicidal in the past.  He related 
he never fully developed a plan in relation to his suicidal 
thoughts.  No impairment of thought process or communication 
was noted.  He appeared able to maintain his personal hygiene 
and activities of daily living.  No ritualistic or obsessive 
behaviors were noted.  He indicated the presence of some 
panic attacks, usually lasting about 15 minutes, which 
receded when he decided to stay home.  The Veteran's symptoms 
included recurrent and intrusive thoughts about his combat 
experiences, flashbacks, significant psychological activity 
including periods of regret and tears, and significant 
physiological activity.  His avoidance symptoms consisted of 
efforts to avoid thoughts, feelings, and conversations 
associated with the trauma, efforts to avoid activities, 
places, and people that arouse recollection of the trauma, 
markedly diminished interest and participation in significant 
activities, restricted range of affect, a foreshortened sense 
of future, difficulty recalling important information about 
the trauma, and feelings of detachment from others.  His 
symptoms of increased arousal included difficulty sleeping, 
exaggerated startle response, hypervigilance, and difficult 
concentrating.  The pertinent diagnoses were PTSD and major 
depressive disorder, recurrent, moderate, and without 
psychosis.  His global assessment of functioning (GAF) was 
41.  

VA outpatient treatment records from November 2004 to 
December 2005 were obtained and associated with the claims 
folder.  In November 2004, the Veteran stated that he had no 
prior history of mental illness though he was diagnosed with 
depression by VA in the 1970s.  He was casually dressed and 
in no acute distress.  He related that he was receiving 
"stress" pills from his primary care provider.  He stated 
that he was still having problems with anxiety.  He 
complained of having nightmares that happened to him in the 
service.  He related anger attacks that seemed to come out of 
nowhere and prevented him from wanting to be around anyone.  
He reported problems with concentration, stated that he had 
fair to good appetite, fair energy, and little interest in 
things.  He had crying spells, irritability, feelings of 
guilt, and found himself nervous and constantly worried.  
Mental status examination revealed the Veteran to be alert, 
oriented and cooperative.  His speech was normal and his 
thought process was coherent.  He had no delusions or 
hallucinations.  His memory was grossly intact and his 
judgment was good.  He had fair insight.  He was on Paxil 
which the examiner increased the dosage and added low dose 
Alprazolam for anxiety.  In May 2005, he was seen for 
supportive therapy.  He was not in acute distress, but he was 
not sure how he was doing.  He related that his physical 
problems affected his mood.  He stated that he was compliant 
with his medication, but he remained depressed all of the 
time.  He preferred being alone and had a problem with anger.  
Mental status examination revealed he was alert, oriented, 
and cooperative.  His affect was constricted, mood depressed, 
and speech was normal.  His thought process was logical and 
coherent.  His thought content was depressed, but not 
suicidal or homicidal.  His judgment was good and insight was 
fair.  His diagnosis was PTSD and depressive disorder.  He 
was still symptomatic , but non-compliant as it related to 
his medication refills.  He had no refills and the examiner 
stressed his compliance and refill process.  He was seen in 
November 2005, and was tapered off of Paxil.  He stated that 
he was taking Mirtazapine, 30 mg., and he found it to be too 
sedating.  He related that he continued with his PTSD group 
and found it to be helpful.  In December 2005, he was seen 
for a follow-up for his PTSD.  He was alert and oriented, had 
no suicidal or homicidal thoughts or plans.  He had no 
psychosis.  Insight and judgment were intact.  His sullen 
demeanor was noted.  

The Veteran was seen by a private physician for long term 
disability.  The physician stated that he treated the Veteran 
from November 2004 to May 2005 with psychotherapy and 
pharmacotherapy for treatment of PTSD and major depression.  
The physician stated that the Veteran was totally disabled 
from his job and from any other work.  In May 2005, his GAF 
was noted by this physician to be 50.  

VA outpatient treatment records from February 2006 to 
January 2008, were associated with the claims folder.  In 
February 2006, the group discussed how PTSD symptoms have an 
affect on interpersonal relationships.  He participated well 
in giving feedback to others.  In March 2006, he was seen for 
follow-up and medication management, He related that he had a 
problem with sleep, anger, being easily agitated, crying 
spells, finding himself nervous and tending to be isolated.  
He had fair concentration and felt fatigue, helpless, and 
hopeless.  He also reported having an exaggerated startle 
response.  He reportedly had been compliant with his 
medication and attending his group therapy.  In May 2006, he 
attended his PTSD group but was noted not to actively 
participate.  He discussed the termination of treatment by 
his prior therapist.  In May 2007, he was seen for follow-up 
and medication management.  He appeared to be in no acute 
distress but he related that he was not doing well as he had 
lost his spouse from a heart attack after 20 years of 
marriage.  He stated that he was depressed, sad, and unhappy, 
and was not able to get it together. Adjustments were made to 
his medication, increasing his Wellbutrin, stopping the 
Mirtzapine, and provided a low dose of Trazodone for sleep.  
His GAF was 45.  He was seen in November 2007, and found 
himself complaining of depression most days.  He stated that 
his sleep was fair, he had fluctuation in appetite, problems 
with concentration, and had low energy.  His GAF at this 
examination was 42.  In January 2008, he was seen after 
telling a nurse that he was feeling suicidal "on and off."  
He appeared depressed.  The examiner asked the Veteran if he 
needed to be hospitalized for depression and if he thought it 
would help him.  He stated that he thought that he was doing 
a little better lately, but that he was unable to remember to 
take his medications sometimes.  He related that his brother 
recognized he had a problem and was working with him more 
closely to help him remember to take his medication and to 
spend more time with him.  In February 2008, he was seen in a 
therapy session.  He stated that following his wife's death 
the prior June, he decompensated and in essence "gave up" on 
life.  His brother resided nearby and had been in regular 
contact.  He also stated that he felt better after resuming 
his treatment with the mental health clinic.  

The Veteran underwent a VA examination in January 2008.  He 
stated that the medication prescribed to treat his condition 
had not been helpful.  He related that he was having problems 
prior to his wife's death and that the situation only became 
progressively worse since her death.  Mental status 
examination revealed the Veteran to be casually dressed and 
restless.  His speech was hesitant and his affect was flat.  
His mood was depressed and his attention was intact.  He was 
able to answer basic orientation questions with regard to 
time and person, but was very slow.  He described the VA 
hospital as a hospital but was unable to identify it as a VA 
facility.  His thought process was depressive and paranoid.  
He had no delusions and his insight was intact.  He had no 
panic attacks.  He had no ritualistic behavior.  He did have 
homicidal thoughts of hurting people in general.  He also had 
suicidal ideation but denied current plans and intent.  His 
remote and recent memory was moderately impaired.  He 
identified depression, irritability, and being socially 
withdrawn.  He was noted not to be able to handle his own 
financial affairs.  Previously, his wife handled his affairs, 
but since her death, other family members were handling his 
affairs.  Although the Veteran stated that there appeared to 
be total occupational and social impairment due to signs and 
symptoms of his PTSD, he also related that the death of his 
wife seemed to have significantly added to the Veteran's 
distress.  His diagnosis was PTSD.  His GAF was 35.  

The Veteran had VA examination in June 2009.  He had been in 
treatment for several years and his treatment included group 
therapy and medication management.  The effectiveness of 
therapy was described as poor.  The Veteran commented that 
the medication prescribed was not helpful for him but that he 
enjoyed the support groups because the members understood.  
The Veteran had symptoms of depressed mood, irritability, 
severe problems with concentration, loss of interest in 
activities he previously enjoyed, feelings of worthlessness, 
helplessness, restlessness, and agitation, thoughts of 
suicide without intent, low energy and fatigue, and poor 
appetite.  His symptoms were described as frequent and 
severe.  Mental status examination revealed the Veteran to be 
clean and casually dressed.  He was cooperative and 
attentive.  His affect was blunted and his mood was 
depressed.  His thought process and content were 
unremarkable.  He had no delusions and he had insight into 
the fact that he had a problem.  He had sleeping difficulty 
as he slept only two to three hours per night.  He had 
daytime fatigue which affected him during the day.  He 
related no panic attacks or homicidal thoughts.  He had 
suicidal thoughts with no intent.  His impulse control was 
fair and he exhibited no episodes of violence.  He had no 
problems with activities of daily living.  His remote, 
recent, and immediate memory was mildly impaired.  The 
Veteran could not concentrate and was unable to complete 
psychometric assessment testing.  He knew the amount of his 
benefit payments and the amount of his monthly bills.  He was 
able to prudently handle his payments, he personally handled 
his money and paid his bills.  He was found capable of 
handling his financial affairs.  He also related that 
although he had remarried, he was still depressed.  He gave 
an occupational history as a truck driver.  He related that 
he was unemployed but not retired.  He had been unemployed 
for five to ten years because he had trouble concentrating 
while driving.  He had multiple accidents and was forced to 
quit.  The diagnoses were PTSD and major depressive disorder.  
The examiner indicated that the Veteran continued to be 
severely impaired in all areas of functioning by symptoms of 
PTSD and depression.  His GAF was 35.  

In this case, the GAF scores are highly probative as they 
relate directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  Specifically, most of 
the GAF scores are either 35 or in the 40s, which reflects 
severe social and occupational impairment.  In this regard, 
the Board notes that, according to DSM-IV, GAF scores in the 
40s indicate serious impairment, including having no friends 
and being unable to work.  Further, given the GAF scores 
offered by the various VA examiners, e.g., the GAF score of 
41 estimated by the July 2004 VA examiner and the GAF scores 
of 35 offered by the January 2008 and June 2009 VA examiners, 
who opined that the Veteran's PTSD resulted in "total social 
and occupational impairment," the Board finds that the 
evidence most closely approximates the criteria for a 100 
percent schedular rating.  On this basis, the appeal is 
granted.  

Finally, the Board further finds that the Veteran's PTSD 
symptoms remained constant throughout the course of the 
period on appeal and, as such, staged ratings are not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999)


ORDER

Entitlement to a disability evaluation of 100 percent for 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


